Order entered December 6, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00951-CV

                       DOUGLAS D. BOX, Appellant

                                      V.

   PETROTEL OMAN LLC, PETROTEL OMAN ONSHORE LLC, AND
          PETROTEL OMAN OFFSHORE LLC, Appellees

              On Appeal from the 366th Judicial District Court
                           Collin County, Texas
                  Trial Court Cause No. 366-01697-2021

                                   ORDER

      Before the Court is appellant’s December 2, 2021 unopposed motion for a

fourteen-day extension of time to file his brief. We GRANT the motion and

ORDER the brief be filed no later than December 20, 2021.


                                           /s/   KEN MOLBERG
                                                 JUSTICE